—Judgment unanimously affirmed. Memorandum: Upon our review of the record, we conclude that the sentence is neither unduly harsh nor severe (see, CPL 470.15 [6] [b]). To the extent that defendant contends in his pro se supplemental brief that the record on appeal is inaccurate, that contention is based upon evidence outside of the record and thus must be raised by a postjudgment motion under CPL article .440 (see, People v Pike, 254 AD2d 727, 729). Furthermore, the contention of defendant that he was denied effective assistance of appellate counsel is premature and must be raised in a common-law coram nobis proceeding brought in this Court (see, People v Bachert, 69 NY2d 593, 595-596; People v Cruz, 270 AD2d 890, lv denied 95 NY2d 833). We have reviewed the remaining contentions in the pro se supplemental brief and conclude that they are without merit. (Appeal from Judgment of Monroe County Court, Maloy, J. — Burglary, 2nd Degree.) Present — Pine, J. P., Wisner, Scudder and Kehoe, JJ.